Citation Nr: 1041394	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  01-03 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for residuals of a left 
femur fracture.

2. Entitlement to service connection for nerve disabilities as 
secondary to residuals of a left femur fracture.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
law


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1945 to December 1946. These matters are before the Board on 
appeal from the Roanoke, Virginia Department of Veterans Affairs 
(VA) Regional Office (RO). In June 2006, a Travel Board hearing 
was held before the undersigned; a transcript of the hearing is 
associated with the claims file. In July 2006, the Board granted 
a motion to advance the case on the Board's docket due to the 
Veteran's advanced age.

In August 2006, the Board (in pertinent part) denied service 
connection for residuals of a left femur fracture and for nerve 
disabilities as secondary to residuals of a left femur fracture. 
The Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  By a June 2007 Order, the 
Court vacated the August 2006 Board decision with respect to 
these matters, and remanded the matters for readjudication 
consistent with a Joint Motion by the parties.  These matters 
were before the Board in November 2007 and February 2009 when 
they were remanded for additional development.

In a February 2010 decision, the Board again denied the claims 
for residuals of a left femur fracture and for nerve disabilities 
as secondary to residuals of a left femur fracture.  The Veteran 
appealed this decision also to the Court.  In a memorandum 
decision in August 2010, the Court reversed the Board's decision 
as to the residuals of a left femur fracture, finding that VA had 
failed to rebut the presumption of soundness with clear and 
unmistakable evidence that the appellant's residuals of a left 
femur fracture disability were not aggravated in service.  The 
Court also vacated and remanded the Board decision with respect 
to the matter of service connection for nerve disabilities as 
secondary to residuals of a left femur fracture.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for nerve disabilities as 
secondary to residuals of a left femur fracture is being REMANDED 
to the VARO.  VA will notify the Veteran if any action on his 
part is required.


FINDINGS OF FACT

1. The Court has concluded that VA failed to rebut the 
presumption of soundness with clear and unmistakable evidence 
that the appellant's residuals of a left femur fracture 
disability were not aggravated in service; the Court's decision 
is "the law of the case" in this matter.

2. Residuals of a left femur fracture must be presumed to have 
been incurred in service.


CONCLUSION OF LAW

Service connection for residuals of a left femur fracture is 
warranted.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 
38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Inasmuch as the benefit sought is being granted, there is 
no reason to belabor the impact of the VCAA on the matter; any 
notice defect or duty to assist failure is harmless.  

In August 2010, the Court reversed the February 2010 Board 
decision which determined that the 38 U.S.C.A. § 1111 presumption 
of soundness had been rebutted with clear and unmistakable 
evidence that the appellant's residuals of a left femur fracture 
disability were not aggravated in service.  The Veteran's appeal 
has been returned to the Board for further action.  The Board is 
bound by the Court's order.  Harris v. Brown, 7 Vet. App. 547 
(1995).  

The Court has found that the government failed to rebut the 
presumption of soundness in this case.  As a result, "the 
veteran's claim is one for service connection.  This means that 
no deduction for the degree of disability existing at the time of 
entrance will be made if a rating is awarded."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  As noted by VA 
General Counsel, when the presumption of soundness is not 
rebutted, the law often dictates a paradoxical result-namely, 
that the disability began during service (even if certain 
evidence shows that it pre-existed military service).  VAOPGCPREC 
3-2003 (July 16, 2003).

Under Wagner, the only questions remaining in determining whether 
service connection is warranted in this case is whether the 
Veteran has a current disability and whether there is a nexus 
between the current disability and the disability (the left leg 
fracture) which is presumed to have been incurred in service.  

A June 2009 VA examination report noted that X-rays from May and 
December 2008 had been reviewed and shows evidence of an old 
femur fracture with circumferential bands in place.  This 
reflects current manifestation of the chronic disability which 
must be presumed to have been incurred in service.  

Accordingly, service connection for residuals of a left femur 
fracture is warranted.  


ORDER

Service connection for residuals of a left femur fracture is 
granted.


REMAND

The Veteran has claimed that he has a nerve disability secondary 
to the service-connected residuals of a left femur fracture.  

VA's duty to assist includes providing for a VA 
examination/securing a medical opinion, when necessary. A VA 
examination is necessary in a service connection claim when: (1) 
There is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) there is evidence 
establishing that an event, injury, or disease occurred in 
service; (3) there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) there is otherwise 
insufficient competent evidence of record to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to factor # 3 above (and indication that the claimed 
disability may be associated with service or with another 
service-connected disability), the Court has stated that this 
element establishes a low threshold and requires only that the 
evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Given the above grant of service connection for residuals of a 
left femur fracture, a VA nexus examination is necessary in this 
matter.  Notably, the evidence of record pertaining to the 
history of the Veteran's nerve disability is incomplete.  The 
records of the initial diagnosis of a nerve disability of the 
left lower extremity, and the records pertaining to all 
intervening (postservice) injuries of the left lower extremity 
(and the associated and follow-up treatment) are evidence 
essential for consideration by any medical provider offering a 
medical nexus opinion in the matter and by adjudicators.  
Therefore, they must be obtained and associated with the record 
prior to any examination ordered to secure a medical nexus 
opinion.

The Veteran is advised that a governing regulation 
provides that where evidence (including identifying 
information and releases) sought in connection with a 
claim for VA benefits is not received within a year of the 
request, the claim is to be considered abandoned.  38 
C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should ask the Veteran to identify 
all sources of evaluation and/or treatment he 
received for nerve disability of his left 
lower extremity and for any intercurrent left 
lower extremity injuries he sustained 
postservice .  He must provide a 
chronological listing of all postservice 
providers of all evaluations and treatment he 
received for nerve disability of his left 
lower extremity and for any postservice left 
lower extremity injuries (to specifically 
include the initial clinical 
notation/diagnosis of nerve pathology), as 
well as any releases necessary for VA to 
secure private treatment/evaluation records.  
The RO must secure for association with the 
claims files copies of the complete records 
of evaluation and treatment from the 
identified providers.  If any private 
provider does not respond to the RO's 
request, the Veteran should be so notified, 
and advised that ultimately it is his 
responsibility to ensure that the records are 
received.

2.  The RO should then (after the records 
sought above are received, or a year has 
passed without the Veteran's response to the 
request for identifying information and 
releases, in which case the matter should be 
processed under 38 C.F.R. § 3.158(a)(with no 
examination necessary)) arrange for the 
Veteran to be examined by an appropriate 
physician to determine the etiology of any 
left lower extremity nerve disability or 
disabilities diagnosed, and in particular 
whether or not such is/are related to (were 
caused or aggravated by) his now service-
connected left femur fracture.  The Veteran's 
claims file (including this remand) must be 
reviewed by the examiner in conjunction with 
the examination.  Based on examination of the 
Veteran and review of his claims file, the 
examiner should provide an opinion responding 
to the following:

What is the most likely etiology for any 
diagnosed nerve disability of the left lower 
extremity?  Specifically, is it at least as 
likely as not (a 50% or greater probability) 
that any nerve disorder of the left lower 
extremity was either (i) caused or (ii) 
aggravated by (increased in severity due to) 
the Veteran's service-connected left femur 
fracture.  If the opinion is to the effect 
that the left femur fracture did not cause, 
but aggravated, any nerve disorder, the 
examiner should also specify, so far as 
possible, the degree of nerve disorder 
(pathology/impairment) resulting from such 
aggravation.  The examiner must explain the 
rationale for all opinions.

3. The RO should then re-adjudicate the claim 
of service connection for nerve disabilities 
as secondary to residuals of the leg (left 
femur) fracture.  If it remains denied, the 
RO should issue an appropriate SSOC and 
afford the Veteran and his representative the 
opportunity to respond. The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


